Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-10, 12-16, and 18-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over to Kano (US 2008/0228833) and Gupta (US 2014/0324785) and in further view of Franszek et al., (US 2008/0307188).
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
As per claims 1, 2, 9, 10, 15, and 16, Kano teaches an apparatus, comprising: a boot module that boots, via a boot algorithm, a secondary kernel for an operating system (O/S) in response to a primary kernel for the O/S going offline, (Kano teaches the application is restored to the state it was in at the time of the system crash see [0002], [0004], [0013], and other locations), wherein the secondary kernel is configured to be loaded to a reserved memory area; and a scavenge module that reclaims free memory  pages from the primary kernel for use in booting the secondary kernel in response to a determination that the reserved memory area includes insufficient memory space for completing the boot algorithm. Kano does not explicitly teach the file being a “kernel dump” file and program instructions to receive a kernel dump file that was created responsive to the system crash. However, Gupta teaches and “program instructions to determine a next data to be processed, wherein the next data is directly after a last data that had been processed by the application prior to the system crash and wherein the restoring includes running the application beginning with processing the next data. (Gupta, see [0025] and other locations: view applying change log records as said processing next data; view data pages as said claimed data).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claim invention to combine the teachings of Kano with Gupta because Gupta teaches core dumps and teaches recovery from errors therefore they are analogous arts and because checkpointing + logging mechanism includes operations (see Gupta [0025] and other locations).
Another analogous art taught by Franaszek discloses a type of a scavenge module that reclaims free memory pages. Specifically, Franaszek teaches managing compression memory in a computer system having a plurality of operating systems (125a, 125b, etc. Figs. 2a, 2b). Franaszek’s teaches a system that includes a hypervisor, 120 (having some of the functions of a scavenge module) having means for identifying an operating system having a plurality of memory pages allocated, means for counting the number of a plurality of memory pages allocated, and means for counting a number of free space pages in the compressed memory. The hypervisor further includes means for determining if the number of free space pages is less than a predetermined threshold, and means for increasing the number of free space pages if less than a predetermined threshold. Franaszek inherently teaches identifying an operating system kernel because ‘kernel’ is an operating system and this operating system kernel having a plurality of memory pages and a plurality of page table entries is shown in [0027-0030] Further, the hypervisor includes a free-space manager, 126 (having some of the functions of a scavenge module) that maintains an appropriate number of blocks on a free-space list. ([0043])
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claim invention to combine the teachings of Franaszek with Kano-Gupta because Franaszek it would have provided the enhanced capability for selecting one or more applications running to reduce memory usage according to the information received from the applications.  (Franaszek, [0022-0063])
	As per claims 4, Franaszek teaches wherein: the scavenge module (120+126) further comprises a compression module that compresses user pages from the primary kernel (Kano-Gupta-Franaszek) in response to the amount of reclaimed free memory pages being less than the amount of memory space (Note Franaszek) from the primary kernel that is sufficient to complete the boot algorithm; and the reclaim module is further configured to reclaim memory space for the primary kernel freed-up by the compressed user pages. (Franaszek, [0022-0063], Kano ( [0002], [0004], [0013], Gupta [0025])
As per claim 5, see the rejection for claim 1, 2, and 4, specifically Franaszek for the deduplication modules functions.  (Franaszek, [0022-0063], Kano ( [0002], [0004], [0013], Gupta [0025])
As per claim 6, see the rejection for claims 1, 2, and 4. . (Franaszek, [0022-0063], Kano ( [0002], [0004], [0013], Gupta [0025])
As per claim 7, see the rejection for claims 1, 2, and 4. Specifically, Franaszek that taught compression module functions that compresses pages in response to the amount of reclaimed free memory pages. . (Franaszek, [0022-0063], Kano ( [0002], [0004], [0013], Gupta [0025])
As per claim 8, see the rejection for claims 1, 2, 4, and 5. Specifically Franaszek for the deduplication modules functions.  (Franaszek, [0022-0063], Kano ( [0002], [0004], [0013], Gupta [0025])
As per claims 9, 10, 12-16, and 8-23, see the rejections for claims 1, 2, and 4-8 above. 

Sited prior art includes Franaszek (US 6,279,092) teaches reclaiming spaced reserved for a compressed memory system. (Figs. 1-4c) 
Li, (US 8,370,617) teaches speeding up the booting process comprising an operating system, reserving a reserved area in the memory according to a setting of a setting space; copying the operating system from the bootable medium to the reserved area as an operating system copy; and activating the operating system copy from the reserved area, wherein the setting of the setting space is set by a memory manager of the operating system through a normal boot process of the computer system.(Figs. 1-4)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        July 28, 2022